                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 1 of 12



                                     1   Robert T. Mills (Arizona Bar #018853)
                                         Sean A. Woods (Arizona Bar #028930)
                                     2   Jordan C. Wolff (Arizona Bar #034110)
                                         MILLS + WOODS LAW, PLLC
                                     3   5055 North 12th Street, Suite 101
                                         Phoenix, Arizona 85014
                                     4   Telephone 480.999.4556
                                         docket@millsandwoods.com
                                     5   Attorneys for Plaintiff
                                     6
                                     7                          UNITED STATES DISTRICT COURT
                                     8                                 DISTRICT OF ARIZONA
                                     9     Madison Alley Transportation &              Case No.: 2:17-cv-03038-SMB
                                           Logistics, Inc., a New York Corporation,
                                    10                                                   PLAINTIFF’S CONTROVERTING
                                                               Plaintiff,                   STATEMENT OF FACTS
                                    11
5055 North 12th Street, Suite 101




                                                         vs.
  MILLS + WOODS LAW, PLLC




                                    12
   Phoenix, AZ 85014-2555




                                                                                           (Assigned to the Hon. Susan M.
                                    13     Western Truck Insurance Services, Inc., a                 Brnovich)
         480.999.4556




                                           California corporation, Robert Dion and
                                    14     Jane Doe Dion, husband and wife, John
                                           Does and Jane Does I-X, ABC
                                    15     Partnerships I-X, ABC Limited Liability
                                    16     Companies I-X, and XYZ Corporations I-
                                           X,
                                    17
                                                               Defendants.
                                    18
                                               Plaintiff Madison Alley Transportation and Logistics, Inc. (“MATL”), by and
                                    19
                                         through undersigned counsel, submits its Controverting Statement of Facts (“CSOF”).
                                    20
                                                    PLAINTIFF'S CONTROVERTING STATEMENT OF FACTS
                                    21
                                               1.     Disputed. MATL was created in 2013 and MATL moved its warehouse
                                    22
                                         operations from New York to Phoenix, Arizona in June 2015. Ex. 1 at 17:24-18:6; 60:17-
                                    23
                                         20; PSOF ¶ 5.
                                    24
                                               2.     Disputed. Def’s Ex. R; CSOF ¶ 1.
                                    25
                                               3.     Disputed. On June 10, 2015, MATL executed a commercial lease (the
                                    26
                                         “Lease”) with Phoenix Investors #26 Union Hills, LLC (“Landlord”) for a 8,329 square
                                    27
                                    28
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 2 of 12



                                     1 feet building with multiple offices and a warehouse located at 2400 W. Union Hills, Suite
                                     2 100, Phoenix, Arizona (the “Property”). PSOF ¶ 6.
                                     3         4.     Disputed. MATL requested that Defendants procure the required insurance
                                     4 under the Lease for the benefit of both MATL and the Landlord. PSOF ¶¶ 8-9.
                                     5         5.     Disputed. Dion also procured $50,000 in Business Personal Property
                                     6 (“BPP”). PSOF ¶¶ 44, 49-50.
                                     7         6.     Disputed. During Mr. Dion’s deposition, he testified that it was not his job
                                     8 to send the Certificate of Insurance to the Landlord and that the customer service
                                     9 department was responsible for sending MATL’s landlord the Certificate of Insurance. Ex.
                                    10 2 at 85:18-86:6. Mr. Dion also testified that the customer service department would have
                                    11 sent the Certificate of Insurance via email and the client, MATL, would have been cc’d on
5055 North 12th Street, Suite 101




                                    12 that email. Id. MATL did not receive an email from Western Truck in which the Landlord
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 was sent a copy of the Certificate of Insurance pertaining to the $20,000 of Business
         480.999.4556




                                    14 Income (“BI”) and 50,000 (“BPP”) Ex. 4 at ¶ 9. Defendants have not produced any
                                    15 evidence that the Certificate of Insurance stated MATL’s BI coverage was $20,000 per
                                    16 year was sent to the Landlord via email or otherwise.
                                    17         7.     Undisputed.
                                    18         8.     Undisputed.
                                    19         9.     Disputed. Mr. Owen did not have a conversation with Mr. Dion in April 2016
                                    20 or anytime thereafter in which Mr. Owen told him the MATL’s income was $900,000.
                                    21 PSOF ¶ 67. Mr. Owen told Mr. Dion that MATL’s income was $900,000 in November
                                    22 2015. PSOF ¶ 65.
                                    23         10.    It is undisputed that the “Renewal Pink Sheet” states that MATL’s estimated
                                    24 gross receipts were $900,000. However, Mr. Owen told Mr. Dion in November 2015 that
                                    25 MATL’s gross income was $900,000 PSOF ¶ 67.
                                    26         11.    It is disputed whether Dion sent a renewal quote to MATL on June 3, 2016.
                                    27 PSOF ¶ 73. On July 7, 2016, Mr. Dion sent Mr. Owen an email with a renewal letter with
                                    28 a quote which was dated June 3, 2016 attached to the email. Id. It is not disputed that the

                                                                                    2
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 3 of 12



                                     1 renewal quote dated June 3, 2016 stated business income "limits of coverage" as $20,000.
                                     2 However, the renewal quote dated June 3, 2016 specifically stated that, “In reviewing the
                                     3 policy, along with the information we currently have about your operations, we have
                                     4 determined that the best coverage and lowest price are as shown on the attached quotation.
                                     5 If you have any information that we are unaware of please let us know.” Defs’ Ex. H at
                                     6 MATL-000116.
                                     7         12.    Undisputed.
                                     8         13.    It is undisputed that the Lease required general liability insurance of
                                     9 2,500,000 per occurrence. It is disputed, however, that the Lease did not set a specific
                                    10 amount for Business Interruption insurance. Section 8.3(b) of the Lease provides that the:
                                    11                Lessor shall also obtain and keep in force during the term of
                                                      this Lease a policy or policies in the name of Lessor, with loss
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12                payable to Lessor and any Lender(s), insuring the loss of the
                                                      full rental and other charges payable by all lessees of the
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                                      Building to Lessor for one year (including all Real Property
                                                      Taxes, insurance costs, all Common Area Operating Expenses
                                    14                and any scheduled rental increases)
                                    15 Defs’ Ex N at MATL-007491, § 8.3(b); PSOF ¶ 9.
                                    16         The Lease stated that the base monthly rent was $5,347.27. PSOF ¶ 7. Therefore,
                                    17 the lease specifically required at least $62,967.24 full rental coverage. Defs’ Ex. S at GG-
                                    18 000007; PSOF ¶ 10.
                                    19         Additionally, Defendants made the decision to procure BI insurance for MATL after
                                    20 reviewing the Lease. PSOF ¶ 41. The rental coverage was included as a component of BI
                                    21 pursuant to the terms of the Policy. PSOF ¶ 50.
                                    22         14.    Disputed. On June 9, 2015, Defendants sent a quote for general liability
                                    23 insurance to MATL, in which the Defendants stated that “We promise to provide you with
                                    24 the best coverage and lowest premiums available to us.” PSOF ¶ 23 (emphasis added). In
                                    25 a renewal letter dated June 3, 2016, the Defendants stated that “In reviewing the policy,
                                    26 along with the information we currently have about your operations, we have determined
                                    27 that the best coverage and lowest price are as shown on the attached quotation.” Id.
                                    28 (emphasis added).

                                                                                     3
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 4 of 12



                                     1         15.    Undisputed.
                                     2         16.    Disputed. Defendants have not produced any evidence that Mr. Owen
                                     3 “concocted a false narrative” about the $20,000 of BI being on a weekly basis. In fact, it
                                     4 was Mr. Dion that told Mr. Owen the BI was calculated on a weekly basis and Mr. Owen
                                     5 told Mr. Dion that MATL will do $20,000 per week. PSOF ¶ 74. Further, in the renewal
                                     6 letter dated June 3, 2016, the $20,000 BI did not state whether it was weekly, monthly, or
                                     7 yearly. Id. Therefore, based on the conversations Mr. Owen had with Mr. Dion, Mr. Owen
                                     8 understood that the $20,000 was a weekly number. Id. Additionally, Mr. Owen did not
                                     9 receive a copy of the Policy until June 24, 2016, and would have no way of knowing that
                                    10 the $20,000 BI coverage was annual, not weekly, unless the Defendants told MATL that.
                                    11         17.    Undisputed.
5055 North 12th Street, Suite 101




                                               18.    Disputed. The June 3, 2016 Letter does not state the annual Limits of
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 Coverage for Business Income/Extra Expense was $20,000. Defs’ Ex. I. The June 3, 2016
         480.999.4556




                                    14 Letter merely states that the Limits of Coverage for Business Income/Extra Expense was
                                    15 $20,000. Id. at MATL-006863. The only term annual is only mentioned in the June 3, 2016
                                    16 Renewal Letter in reference to the premium. Id. at MATL-006863-64.
                                    17         19.    Undisputed. However, the deposition citation does not support Defendants’
                                    18 contention.
                                    19         20.    Undisputed.
                                    20         21.    It is undisputed that the total premium stated in the renewal application was
                                    21 $3,599.20 and that this is the same amount stated in the June 3, 2016 Renewal Letter.
                                    22 However, the June 7, 2016 email with the June 3, 2016 Renewal Letter was not sent to
                                    23 Mindi Peters. Defs’ Ex. I.
                                    24         22.    Undisputed.
                                    25         23.    Undisputed.
                                    26         24.    Undisputed.
                                    27         25.    Undisputed.
                                    28         26.    Undisputed.

                                                                                    4
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 5 of 12



                                     1          27.    Disputed. Mr. Dion agreed to procure appropriate insurance, which included
                                     2 filling required documentation, including the income worksheet. PSOF ¶ 17.
                                     3          28.    Disputed. Defendants do not cite to anything to support that “Mr. Dion did
                                     4 not have the necessary accounting and financial background to make the required
                                     5 calculations on the business income worksheet.” However, during Mr. Dion’s deposition,
                                     6 he stated:
                                     7                 Q Have you reviewed the business income worksheet?
                                                        A Yes, I have.
                                     8                 ***
                                                       Q BY MR. WOLFF: Do you see any complex equations that
                                     9                 are involved with determining the total business income
                                                       exposure?
                                    10                 A I don't recall.
                                                       Q Did you see any arithmetic or math that you're not capable
                                    11                 of performing yourself?
                                                        A No. I don't know. I'd have to -- again, I'd
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12                  have to get the information needed, and I'd have to try
                                                        to fill it out.
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                                        Q Correct. If you had the information, do you see any sort of
                                                       equation here that provided the information that you could not
                                    14                 figure out either by making the equation on paper or using
                                                       some sort of assistance like a calculator?
                                    15                 ***
                                                       THE WITNESS: Probably not.
                                    16
                                         Defs’ Ex. E at 216:04-24.
                                    17
                                                29.    Undisputed. However, Defendants did not inform MATL that they needed
                                    18
                                         MATL’s financial information nor that they needed MATL’s financial information on an
                                    19
                                         accrual basis. Further, without Mr. Owen having a copy Policy and Defendants telling Mr.
                                    20
                                         Owen that they needed MATL’s financial on an accrual basis, MATL had no way of
                                    21
                                         knowing what information the Defendants needed to obtain BI for MATL pursuant to the
                                    22
                                         Policy. PSOF ¶ 60.
                                    23
                                                30.    Disputed. Mr. Garzella did not testify that he did not know the difference
                                    24
                                         between accrual and cash basis. He stated that he did not know the difference off the top
                                    25
                                         of his head. Defs’ Ex. D at 20:1-11. Further, Mr. Garzella testified that his business is set
                                    26
                                         up on an accrual basis and that his business had an accountant that made accrual basis
                                    27
                                         calculations for his business. Id.
                                    28

                                                                                      5
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 6 of 12



                                     1         31.    Disputed. See CSOF ¶ 28.
                                     2         32.    It is undisputed that Mr. Dion testified that he has no background in
                                     3 accounting or financial analysis. However, Mr. Dion testified that if he had the information
                                     4 he could have done the required equations to fill out the business income worksheet. See
                                     5 CSOF ¶ 28.
                                     6         33.    Undisputed. However, see CSOF ¶ 28.
                                     7         34.    Disputed. The Business Income Worksheet states, “Notes: Calculate on
                                     8 accrual basis (not a cash basis) and provide actual values for 12 months figuring on the
                                     9 fiscal year.” Defs’ Ex. M at MATL-07493.
                                    10         35.    It is undisputed that Mr. Dion received a copy of the Business Income
                                    11 Worksheet on June 26, 2015. However, MATL was created in 2013. PSOF ¶ 1. MATL
5055 North 12th Street, Suite 101




                                    12 had in fact been earning income since at least February 2015. Therefore, there was some
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 information on which to calculate annual income from the previous 12 months. Further, it
         480.999.4556




                                    14 is undisputed that the Defendants never requested any of MATL’s financial information.
                                    15         36.    Disputed. See CSOF ¶ 27-28.
                                    16         37.    Undisputed.
                                    17         38.    Undisputed.
                                    18         39.    Disputed. Defendants’ rely on the deposition of Plaintiff’s standard of care
                                    19 expert to support this contention. Mr. Garzella did not state that “no one told Mr. Dion that
                                    20 Owen Logistics and Meridian merged with Madison Alley.” Mr. Garzella said that in the
                                    21 documents, letters, and emails that he reviewed he did not see anything where anyone told
                                    22 Mr. Dion that Meridian and Owen Logistics merged. Defs’ Exs. D at 14:11-21. However,
                                    23 Mr. Owen had a telephonic conversation with Mr. Dion in November 2015, in which Mr.
                                    24 Owen told Mr. Dion that he was closing his other two businesses, Owen Logistics and
                                    25 Meridian Moving systems, and was and merging the trucking part of Meridian
                                    26 Transportation and Logistics (“MTL”) with MATL. As a result of this conversation, Mr.
                                    27 Owen requested that the Defendants procured MATL additional insurance for MATL’s
                                    28 three newly acquired trucks. PSOF ¶¶ 65-66.

                                                                                     6
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 7 of 12



                                     1          40.    Undisputed.
                                     2          41.    Disputed. During Mr. Garzella’s deposition, Defendants’ counsel read a
                                     3 quote from BNC Corp. v. HUB International, Ltd. and then asked Mr. Dion, “so according
                                     4 to the Arizona case law that we just reviewed, it is not Mr. Dion’s duty to determine the
                                     5 necessary dollar amount of coverage, correct?” Mr. Garzella agreed. Garzella Dep.
                                     6 attached hereto as Ex. 17 at 27:24-36:12. However, Mr. Garzella is not an attorney nor did
                                     7 he know the specific facts of the case or if the facts were similar to the facts in this matter.
                                     8 Ex. 17 at 26:22-27:05, 56:15-22.
                                     9          42.    Disputed. Mr. Garzella did not admit that that "insurance agents do not have
                                    10 an independent duty to identify their client's needs and to advise them whether they may
                                    11 be underinsured because it is the client's responsibility or duty, not the insurance agent's,
5055 North 12th Street, Suite 101




                                    12 to determine the amount of coverage needed and advise the agent of those needs.”
  MILLS + WOODS LAW, PLLC
      Phoenix, AZ 85014




                                    13 Defendants’ counsel was reading isolated quotes from BNC CORP, Inc. v. HUB Int’l Ltd.,
         480.999.4556




                                    14 and Mr. Garzella was agreeing with Defendants’ counsel that those quotes were in the case.
                                    15 Further, Mr. Garzella is not an attorney nor did he know the specific facts of BNCCORP,
                                    16 Inc. v. HUB Int’l Ltd. or if the facts were similar to the facts in this matter. Ex. 17 at 26:22-
                                    17 27:05, 56:15-22.
                                    18          43.    Disputed. CSOF ¶ 42.
                                    19          44.    It is undisputed that Mr. Garzella said, "Madison Alley never determined the
                                    20 amount that they wanted and advised Mr. Dion to procure that amount.” Defs’ Ex. D at
                                    21 66:11-67:6. However, it is undisputed that MATL was relying on Defendants to obtain
                                    22 appropriate insurance coverage.
                                    23          45.    Undisputed.
                                    24          46.    Disputed. Defendants do not cite to anything that MATL knew that its
                                    25 generating revenue of $900,000 as of June 2016. In November 2015, Mr. Owen told Mr.
                                    26 Dion that MATL’s had done approximately $900,000 for the calendar year. PSOF Ex. 4 at
                                    27 ¶ 12.
                                    28

                                                                                       7
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 8 of 12



                                     1         47.       Disputed. The purpose of Mr. Dion's procurement of insurance was to ensure
                                     2 that MATL obtained the required insurance pursuant to the Lease between MATL and the
                                     3 Landlord. Defs’ Ex. N. The Lease stated specific insurance requirements that MATL
                                     4 needed to obtain and retain. At no time did MATL and the Landlord agree in writing, or
                                     5 otherwise, to modify the insurance requirements under the Lease. PSOF ¶ 15.
                                     6         48.       Objection. Defendants cite Exhibit P as their sole support for this contention.
                                     7 Defendants’ Exhibit P is a settlement letter from MATL’s then counsel to a third-party
                                     8 insurance company and is subject to Fed. R. Evid. 408. Rule 408 provides:
                                     9                   (a) Prohibited Uses. Evidence of the following is not
                                                         admissible--on behalf of any party--either to prove or disprove
                                    10                   the validity or amount of a disputed claim or to impeach by a
                                                         prior inconsistent statement or a contradiction:
                                    11                   (1) furnishing, promising, or offering--or accepting, promising
                                                         to accept, or offering to accept--a valuable consideration in
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12                   compromising or attempting to compromise the claim; and
                                                         (2) conduct or a statement made during compromise
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                                         negotiations about the claim--except when offered in a
                                                         criminal case and when the negotiations related to a claim by a
                                    14                   public office in the exercise of its regulatory, investigative, or
                                                         enforcement authority.
                                    15
                                         Fed. R. Evid. 408(a).
                                    16
                                               Additionally, pursuant to Fed. R. Civ. P. 56(e), evidence presented by a party must
                                    17
                                         be admissible. Therefore, the Court should not consider Defendants’ Exhibit P.
                                    18
                                               49.       Objection. The Defendants’ Exhibit P is subject to Fed. R. Evid. 408. Rule
                                    19
                                         408 provides:
                                    20
                                                         (a) Prohibited Uses. Evidence of the following is not
                                    21                   admissible--on behalf of any party--either to prove or disprove
                                                         the validity or amount of a disputed claim or to impeach by a
                                    22                   prior inconsistent statement or a contradiction:
                                                         (1) furnishing, promising, or offering--or accepting, promising
                                    23                   to accept, or offering to accept--a valuable consideration in
                                                         compromising or attempting to compromise the claim; and
                                    24                   (2) conduct or a statement made during compromise
                                                         negotiations about the claim--except when offered in a
                                    25                   criminal case and when the negotiations related to a claim by a
                                                         public office in the exercise of its regulatory, investigative, or
                                    26                   enforcement authority.
                                    27 Fed. R. Evid. 408.
                                    28

                                                                                         8
                                           Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 9 of 12



                                     1         Additionally, pursuant to Fed. R. Civ. P. 56(e), evidence presented by a party must
                                     2 be admissible.
                                     3         However, as a result of the sprinkler system getting struck, large amounts of water
                                     4 poured into the warehouse and the office of the Property. The water damage destroyed 85%
                                     5 percent of MATL's business and personal property. The 15% of the salvageable items were
                                     6 not returned to MATL until the middle of October 2016. PSOF ¶ 80. Additionally, there
                                     7 was “black water” warehouse and office. The “black water” was not removed from the
                                     8 Property until October 2016. PSOF ¶ 83 It was not recommended to work in an area where
                                     9 there was “black water” because it was potentially dangerous. PSOF ¶ 82. MATL’s
                                    10 business ceased because it did not have any of its business property or use of the Property
                                    11 for over four months. PSOF ¶ 84.
5055 North 12th Street, Suite 101




                                               50.       Objection. The Defendants’ Exhibit P is subject to Fed. R. Evid. 408. Rule
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13 408 provides:
         480.999.4556




                                    14                   (a) Prohibited Uses. Evidence of the following is not
                                                         admissible--on behalf of any party--either to prove or disprove
                                    15                   the validity or amount of a disputed claim or to impeach by a
                                                         prior inconsistent statement or a contradiction:
                                    16                   (1) furnishing, promising, or offering--or accepting, promising
                                                         to accept, or offering to accept--a valuable consideration in
                                    17                   compromising or attempting to compromise the claim; and
                                                         (2) conduct or a statement made during compromise
                                    18                   negotiations about the claim--except when offered in a
                                                         criminal case and when the negotiations related to a claim by a
                                    19                   public office in the exercise of its regulatory, investigative, or
                                                         enforcement authority.
                                    20
                                         Fed. R. Evid. 408.
                                    21
                                               Additionally, pursuant to Fed. R. Civ. P. 56(e), evidence presented by a party must
                                    22
                                         be admissible.
                                    23
                                               51.       Objection. The Defendants’ Exhibit Q is subject to Fed. R. Evid. 408. Rule
                                    24
                                         408 provides:
                                    25
                                                         (a) Prohibited Uses. Evidence of the following is not
                                    26                   admissible--on behalf of any party--either to prove or disprove
                                                         the validity or amount of a disputed claim or to impeach by a
                                    27                   prior inconsistent statement or a contradiction:
                                    28

                                                                                         9
                                          Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 10 of 12



                                     1                   (1) furnishing, promising, or offering--or accepting, promising
                                                         to accept, or offering to accept--a valuable consideration in
                                     2                   compromising or attempting to compromise the claim; and
                                                         (2) conduct or a statement made during compromise
                                     3                   negotiations about the claim--except when offered in a
                                                         criminal case and when the negotiations related to a claim by a
                                     4                   public office in the exercise of its regulatory, investigative, or
                                                         enforcement authority.
                                     5
                                         Fed. R. Evid. 408.
                                     6
                                               Additionally, pursuant to Fed. R. Civ. P. 56(e), evidence presented by a party must
                                     7
                                         be admissible.
                                     8
                                               52.       Objection. The Defendants’ Exhibit Q is subject to Fed. R. Evid. 408. Rule
                                     9
                                         408 provides:
                                    10
                                                         (a) Prohibited Uses. Evidence of the following is not
                                    11                   admissible--on behalf of any party--either to prove or disprove
                                                         the validity or amount of a disputed claim or to impeach by a
5055 North 12th Street, Suite 101




                                                         prior inconsistent statement or a contradiction:
  MILLS + WOODS LAW, PLLC




                                    12
                                                         (1) furnishing, promising, or offering--or accepting, promising
      Phoenix, AZ 85014




                                    13                   to accept, or offering to accept--a valuable consideration in
         480.999.4556




                                                         compromising or attempting to compromise the claim; and
                                    14                   (2) conduct or a statement made during compromise
                                                         negotiations about the claim--except when offered in a
                                    15                   criminal case and when the negotiations related to a claim by a
                                                         public office in the exercise of its regulatory, investigative, or
                                    16                   enforcement authority.
                                    17 Fed. R. Evid. 408.
                                    18         Additionally, pursuant to Fed. R. Civ. P. 56(e), evidence presented by a party must

                                    19 be admissible.
                                    20         53.       Objection. The Defendants’ Exhibit Q is subject to Fed. R. Evid. 408. Rule

                                    21 408 provides:
                                    22                   (a) Prohibited Uses. Evidence of the following is not
                                                         admissible--on behalf of any party--either to prove or disprove
                                    23                   the validity or amount of a disputed claim or to impeach by a
                                                         prior inconsistent statement or a contradiction:
                                    24                   (1) furnishing, promising, or offering--or accepting, promising
                                                         to accept, or offering to accept--a valuable consideration in
                                    25                   compromising or attempting to compromise the claim; and
                                                         (2) conduct or a statement made during compromise
                                    26                   negotiations about the claim--except when offered in a
                                                         criminal case and when the negotiations related to a claim by a
                                    27                   public office in the exercise of its regulatory, investigative, or
                                                         enforcement authority.
                                    28

                                                                                        10
                                          Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 11 of 12



                                     1 Fed. R. Evid. 408.
                                     2        Additionally, pursuant to Fed. R. Civ. P. 56(e), evidence presented by a party must
                                     3 be admissible.
                                     4        54.   Undisputed.
                                     5        55.   Undisputed.
                                     6
                                     7
                                           RESPECTFULLY SUBMITTED this 1st day of April 2019.
                                     8
                                     9                                          MILLS + WOODS LAW, PLLC
                                    10
                                    11                                          By       /s/ Sean A. Woods
                                                                                       Robert T. Mills
5055 North 12th Street, Suite 101




                                                                                       Sean A. Woods
  MILLS + WOODS LAW, PLLC




                                    12
                                                                                       Jordan C. Wolff
      Phoenix, AZ 85014




                                    13                                                 5055 North 12th Street, Suite 101
         480.999.4556




                                                                                       Phoenix, AZ 85014
                                    14                                                 Attorneys for Plaintiff

                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                  11
                                          Case 2:17-cv-03038-SMB Document 82 Filed 04/01/19 Page 12 of 12



                                     1                              CERTIFICATE OF SERVICE
                                     2         I hereby certify that on April 1, 2019, I electronically transmitted the foregoing
                                     3 document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     4 of Electronic Filing to the following ECF registrants:
                                     5 Robert B. Zelms
                                     6 Nishan J. Wilde
                                       MANNING & KASS
                                     7 ELLROD, RAMIREZ, TRESTER LLP
                                       3636 North Central Avenue, 11th Floor
                                     8 Phoenix, Arizona 85012
                                     9 Attorneys for Defendants
                                    10
                                                                                                /s/ Elisabeth Small
                                    11
5055 North 12th Street, Suite 101
  MILLS + WOODS LAW, PLLC




                                    12
      Phoenix, AZ 85014




                                    13
         480.999.4556




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                   12
